Smith, J. The petitioner invokes our superintending control over the Circuit Court to the end that a certain judgment, rendered against him and another, may be quashed as to him, for want of jurisdiction over his person. The action was in the Johnson Circuit Court. The petitioner does not allege the county of his residence; but service of process was had upon him in Pope county. His co-defendant, Battenfield, was served in Franklin; but the .Circuit Court found as a fact, from evidance before it, that at the commencement of the action, his residence was in Johnson. This finding is' conclusive so far as this application is concerned.. And the action being transitory, might properly be brought in any county where either of the defendants resided, or was summoned. Dig., Secs. 5007-9. The'Johnson Circuit Court acquired jurisdiction over both defendants; by the service of its writs in other counties. The writ of certiorari is denied, and the petition therefor is dismissed.